DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/21 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,153,817. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

Instant Application
Patent 11,153,817
1. A method performed by a terminal in a wireless communication system, the method comprising: acquiring a system information block (SIB) broadcasted from a first cell, the SIB including a value tag associated with the SIB and a system information area identifier associated with the SIB; storing the acquired SIB; in case that the terminal performs a cell selection from the first cell to a second cell, acquiring another SIB broadcasted from the second cell, the another SIB including a value tag associated with the another SIB and a system information area identifier associated with the another SIB; and in case that the SIB and the another SIB are area specific, determining a validity of the stored SIB, in the second cell, by comparing the value tag associated with the another SIB and the system information area identifier associated with the another SIB with the value tag associated with the SIB and the system information area identifier associated with the SIB.
1. A method performed by a terminal in a wireless communication system, the method comprising: acquiring a system information block (SIB) broadcasted from a first cell, the SIB includes a system configuration index associated with the SIB, a system information area identifier associated with the SIB and an indicator indicating area specific or cell specific for the SIB; storing the acquired SIB; upon performing a cell selection from the first cell to a second cell, acquiring an other SIB broadcasted from the second cell, the other SIB includes a system configuration index associated with the other SIB, a system information area identifier associated with the other SIB and an indicator indicating area specific or cell specific for the other SIB; and determining a validity of the stored SIB in the second cell by comparing the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB with the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB.
2. The method of claim 1, wherein determining the validity of the stored SIB, in the second cell, comprises: in case that the value tag associated with the another SIB and the system information area identifier associated with the another SIB correspond to the value tag associated with the SIB and the system information area identifier associated with the SIB, determining that the stored SIB is valid for the second cell.
2. The method of claim 1, wherein determining the validity of the stored SIB in the second cell comprises: in case that the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB correspond to the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB, determining the stored SIB is valid for the second cell.
3. The method of claim 1, wherein determining the validity of the stored SIB, in the second cell, comprises: in case that the value tag associated with the another SIB and the system information area identifier associated with the another SIB do not correspond to the value tag associated with the SIB and the system information area identifier associated with the SIB, determining that the stored SIB is not valid for the second cell.
3. The method of claim 1, wherein determining the validity of the stored SIB in the second cell comprises: 78Docket: 784-305 CON (SH-59752-USC1-SR) in case that the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB are not correspond to the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB, determining the stored SIB is not valid for the second cell.
4. The method of claim 1, further comprising: receiving, from one of the first cell or the second cell, a master information block (MIB) including schedule information for a system information block typel (SIB1), wherein the schedule information for the SIB 1 includes information indicating that the one of the first cell or the second cell does not provide the SIB1 to the terminal.
4. The method of claim 1, further comprising: receiving, from the first cell or the second cell, a master information block (MIB) including schedule information for a SIB 1, wherein the schedule information for the SIB 1 includes information indicating that the first cell or the second cell do not provide the SIB 1 to the terminal.
5. The method of claim 1, further comprising: receiving downlink control information (DCI) based on a paging radio network temporary identifier (P-RNTI) via a physical downlink control channel (PDCCH), from the first cell or the second cell, wherein the DCI includes an indication indicating a change of the SIB or the another SIB.
5. The method of claim 1, further comprising: receiving downlink control information (DCI) based on a paging radio network temporary identifier (P-RNTI) via physical downlink control channel (PDCCH), from the first cell or the second cell, wherein the DCI includes an indication indicating change of the SIB or the other SIB.
6. A terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor configured to: acquire, via the transceiver, a system information block (SIB) broadcasted from a first cell, the SIB including a value tag associated with the SIB and a system information area identifier associated with the SIB, store the acquired SIB, in case that the terminal performs a cell selection from the first cell to a second cell, acquire via the transceiver another SIB broadcasted from the second cell, the another SIB including a value tag associated with the another SIB and a system information area identifier associated with the another SIB, and in case that the first cell SIB and the another SIB are area specific, determine a validity of the stored SIB, in the second cell, by comparing the value tag associated with the another SIB and the system information area identifier associated with the another SIB with the value tag associated with the SIB and the system information area identifier associated with the SIB.
6. A terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor configured to: acquire via the transceiver a system information block (SIB) broadcasted from a first cell, the SIB includes a system configuration index associated with the SIB, a system information area identifier associated with the SIB and an indicator indicating area specific or cell specific for the SIB, store the acquired SIB, upon performing a cell selection from the first cell to a second cell, acquire via the transceiver an other SIB broadcasted from the second cell, the other SIB includes a system configuration index associated with the other SIB, a system information area identifier associated 79Docket: 784-305 CON (SH-59752-USC1-SR) with the other SIB and an indicator indicating area specific or cell specific for the other SIB, and determine a validity of the stored SIB in the second cell by comparing the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB with the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB.


7. The terminal of claim 6, wherein the at least one processor is further configured to: in case that the value tag associated with the another SIB and the system information area identifier associated with the another SIB correspond to the value tag associated with the SIB and the system information area identifier associated with the SIB, determine that the stored SIB is valid for the second cell.
7. The terminal of claim 6, wherein the at least one processor is further configured to: in case that the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB correspond to the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB, determine the stored SIB is valid for the second cell.
8. The terminal of claim 6, wherein the at least one processor is further configured to: in case that the value tag associated with the another SIB and the system information area identifier associated with the another SIB do not correspond to the value tag associated with the SIB and the system information area identifier associated with the SIB, determine that the stored SIB is not valid for the second cell.
8. The terminal of claim 6, wherein the at least one processor is further configured to: in case that the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB are not correspond to the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB, determine the stored SIB is not valid for the second cell.


	
9. The terminal of claim 6, wherein the at least one processor is further configured to: receive, via the transceiver, from one of the first cell or the second cell, a master information block (MB) including schedule information for a system information block type 1 (SIB 1), wherein the schedule information for the SIB1 includes information indicating that the one of the first cell or the second cell does not provide the SIB 1 to the terminal.
9. The terminal of claim 6, wherein the at least one processor is further configured to: receive via the transceiver, from the first cell or the second cell, a master information block (MIB) including schedule information for a SIB 1, wherein the schedule information for the SIB 1 includes information indicating that the first cell or the second cell do not provide the SIB 1 to the terminal.

10. The terminal of claim 6, wherein the at least one processor is further configured to: receive, via the transceiver, downlink control information (DCI) based on a paging radio network temporary identifier (P-RNTI) via a physical downlink control channel (PDCCH), from the first cell or the second cell, wherein the DCI includes an indication indicating a change of the SIB or the another SIB.
10. The terminal of claim 6, wherein the at least one processor is further configured to: receive via the transceiver downlink control information (DCI) based on a paging radio network temporary identifier (P-RNTI) via physical downlink control channel (PDCCH), from the first cell or the second cell, wherein the DCI includes an indication indicating change of the SIB or the other SIB.



Allowable Subject Matter
Claims 1-10 are allowed.

Claims 1-10 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … storing the acquired SIB; in case that the terminal performs a cell selection from the first cell to a second cell, acquiring another SIB broadcasted from the second cell, the another SIB including a value tag associated with the another SIB and a system information area identifier associated with the another SIB; and in case that the SIB and the another SIB are area specific, determining a validity of the stored SIB, in the second cell, by comparing the value tag associated with the another SIB and the system information area identifier associated with the another SIB with the value tag associated with the SIB and the system information area identifier associated with the SIB…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Jung et al (Pub No: 2016/0316411). Jung teaches a method performed by a terminal in a wireless communication system, the method comprising: acquiring a system information, storing the acquired system information (Jung, Fig 4, [0084], a UE provided with service information that can be stored in a USIM).  Jung does not teach … the italicized limitations above.

The second closest prior art of record is Kim et al (Pub No: 2017/0111886). Kim teaches a method for acquiring a system information block (SIB) broadcasted from a first cell (Kim, [0009], broadcasting system information), the SIB includes a system configuration index associated with the SIB, a system information area identifier associated with the SIB and an indicator indicating area specific or cell specific for the SIB acquiring a system information block (SIB) broadcasted from a first cell, the SIB includes a system configuration index associated with the SIB, a system information area identifier associated with the SIB and an indicator indicating area specific or cell specific for the SIB; storing the acquired SIB (Kim, [0048], SIB contains plurality of configuration index and tracking area codes); Kim does not teach … the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shukla et al (Pub No: 2015/0351011) [0039].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469